—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 10, 1995 (People v Pinckney, 220 AD2d 539), affirming a judgment and an amended judgment of the Supreme Court, Kings County, both rendered January 18, 1994. Justice Miller has been substituted for the late Justice Hart {see, 22 NYCRR 670.1 [c]).
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Miller, J. P., Thompson, Copertino and Goldstein, JJ., concur.